The cause is submitted on motion by plaintiff to dismiss defendant's assignment of error and brief, and to strike its brief from the files.
Counsel for plaintiff regard defendant's brief in the nature of an assignment of error. We do not so regard it. It is not prepared as an assignment of error and does not comply with the rules of court in regard thereto. *Page 446 
Furthermore, counsel for the defendant assured this court they they were not urging an assignment of error in this case.
Inasmuch as the court is of opinion that the brief is not an assignment of errors and counsel for defendant have conceded the point, the matter is a closed question in this court. If counsel for plaintiff is concerned about the status of defendant's brief as constituting an assignment of errors, the conclusion which we have reached may be carried into the journal entry. The whole matter becomes of little moment in view of the fact that the opinion released this day is an affirmance of the judgment of the trial court and it is only in the event of a reversal that the court could consider the defendant's brief as an assignment of errors. That branch of the motion will be overruled.
The motion to strike defendant's brief from the files on the ground that it was not filed within the time prescribed and does not comply strictly with Rule VII as to form, will be overruled. The court finds these facts to be true; however, it lies within the broad discretion of the court to waive any defect as to form which is not of a serious nature, and in order to expedite the final disposition of the case, to permit the defendant's brief to be filed as within rule. Waller v. Leach, 44 Ohio Law Abs., 127.
Motion overruled.
HORNBECK, P.J., WISEMAN and MILLER, JJ., concur. *Page 447